DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1, 2, are amended in the reply filed on 11/03/2020.
Claim 12 is cancelled in the reply filed on 11/03/2020; claims 7, 11, 14 were previously cancelled.
Applicant’s arguments, see pp. 16-18, filed 03/19/2021, with respect to claims 1-2 have been fully considered and are persuasive.  The 103 (a) rejections of 11/27/2020 has been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
“flat component” (appears to be a susceptor, cover plate, substrate carrier, or gas outlet plate of a gas inlet member, see para. [0053]) in claims 1-8, 10, 12-13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Allowable Subject Matter
Claims 1-6, 8-10, 13, 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The prior art of record discloses A chemical vapor deposition (CVD) reactor with a flat component (11, 12), wherein the flat component comprises: a core body (1); a coating (2) that coats an outer surface of the core body (1); a first broad, flat and smooth side (3); a second broad, flat and smooth side (3’), wherein the first and second broad, flat and smooth sides (3, 3’) run parallel to each other and are spaced apart from each other by a thickness (d) of the flat component (11, 12); an outer peripheral side (4); 
a first edge rounding (5) formed between the first broad, flat and smooth side (3) and the outer peripheral side (4) of the flat component (11, 12); and a second edge rounding (5) is formed between the second broad, flat and smooth side (3’) and the outer peripheral side (4) of the flat component (11, 12), wherein each of the first and second roundings (5) comprises an edge rounding radius (R), wherein the outer peripheral side (4), the first edge rounding (5) and the second edge rounding (5) each wraps around a circumference of the flat component (11, 12), wherein the thickness (d) of the flat component (11, 12) is substantially less than a diameter (D) of the flat component (11, 12), wherein a material of the core body (1) exhibits a greater thermal expansion coefficient than a material of the coating (2), the coating (2) being formed at a temperature greater than room temperature causing the coating (2) to exhibit a compressive stress at room temperature, wherein, in a cross sectional plane through the flat component (11, 12), an entirety of an edge of a cross section (Cl) of the flat component (11, 12) corresponding to the first broad, flat and smooth side (3) runs along a first straight line (LI), an entirety of an edge of the cross section (Cl) of the flat component (11, 12) corresponding to the second broad, flat and smooth side (3’) runs along a second straight line (L2), wherein the first and second straight lines (LI, L2) are parallel to one another,  wherein the edge of the cross section (Cl) of the flat component (11, 12) corresponding to the first broad, flat and smooth side (3) transitions into a first arc line corresponding to the first edge rounding (5), and the edge of the cross section (Cl) of the flat component (11, 12) corresponding to the second broad, flat and smooth side (3’) transitions into a second arc line corresponding to the second edge rounding (5),
wherein an arc length (a) of each of the first and second arc lines is greater than 90° to reduce the compressive stress between the coating (2) and the core body (1),
wherein the first edge rounding (5) transitions without any kinks into a first circumferential valley (6) along the outer peripheral side (4), wherein the first circumferential valley (6) forms a first depression, in the outer peripheral side (4), that wraps around the flat component (11, 12) along the circumference of the flat component (11, 12), wherein the second edge rounding (5) transitions without any kinks into a second circumferential valley (6) along the outer peripheral side (4), wherein the second circumferential valley (6) forms a second depression, in the outer peripheral side (4), that wraps around the flat component (11, 12) along the circumference of the flat component (11, 12).
However the prior art of record fails to teach or disclose wherein a first end of the first arc line is joined with the edge of the cross section (Cl) of the flat component (11, 12) corresponding to the first broad, flat and smooth side (3) and a second end of the first arc line is joined with the first circumferential valley (6), and wherein a first end of the second arc line is joined with the edge of the cross section (Cl) of the flat component (11, 12) corresponding to the second broad, flat and smooth side (3’) and a second end of the second arc line is joined with the second circumferential valley (6), as set forth in the present claims.  The apparatus of Ito in view of Chen and Brinkhaus as a combination does not reasonably teach the above limitations. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718